Title: From George Washington to James McHenry, 26 October 1798
From: Washington, George
To: McHenry, James



My dear Sir,
Mount Vernon 26th Octr 1798.

The enclosures transmitted in your letter of the 20th instant are retd.
I derived great pleasure from General Pinkneys declaration to General Hamilton; and wish you to inform him, that I feel happy in the thought of having him as a Coadjutor, if our disputes with France are to be decided by the Sword.
Let me hear from you as soon as possible on the subject of my last letters to you—dated the 21st and 23d Instant—and be assured of the sincere esteem and regard of Your affectionate

Go: Washington

